The plaintiff is the owner of real and personal property in King county, against which there was levied, for the year 1935, taxes for state, county, and other purposes in the sum of $104.25. In the amount of this tax, there was included seventy cents on account of the delinquent taxes due the state from *Page 588 
King county for the seventh preceding year. This seventh-year delinquency was spread on the current roll, in accordance with the provisions of Rem. Rev. Stat., § 11223 [P.C. § 6882-71]. In February, 1936, when the 1935 taxes became payable, and within the period entitling the taxpayer to a rebate of three per cent for payment, the plaintiff paid the whole of his tax, but under protest as to the amount levied for the seventh-year delinquency.
Upon payment of the tax, plaintiff instituted this suit to recover from the county the sum of sixty-eight cents, being the net amount paid on the challenged item of the levy less the rebate. The defendants, King County and Ralph S. Stacy, county treasurer, demurred to the complaint for insufficiency of the facts. The state of Washington appeared in the action with a complaint in intervention. The plaintiff moved to dismiss the state's complaint in intervention and also demurred thereto.
The case was heard upon the pleadings, together with an agreed statement of facts embodied in the record by stipulation. The court sustained the demurrer to the plaintiff's complaint and denied the motion to dismiss the complaint in intervention. As the plaintiff declined to plead further, judgment was entered dismissing the action. The plaintiff appeals.
Rem. Rev. Stat., § 11223 [P.C. § 6882-71], under which the challenged item was added to the 1935 levy, follows:
"Within three days after the receipt of the record of the proceedings of the state board of equalization, the state auditor shall transmit to each county assessor a transcript of the proceedings of the board, specifying the amount to be levied and collected on said assessment-books for state purposes for such year, and in addition thereto he shall certify to each county assessor the amount due to each state fund and unpaid *Page 589 
from such county for the seventh preceding year, and such delinquent state taxes shall be added to the amount levied for the current year. The state auditor shall close the account of each county for the seventh preceding year and charge the amount of such delinquency to the tax levy of the current year. All taxes collected on and after the first day of July last preceding such certificate, on account of delinquent state taxes for the seventh preceding year shall belong to the county and by the county treasurer be credited to the current expense fund of the county in which collected."
It is appellant's contention that the foregoing provision authorizing the levy for delinquent state taxes for the seventh preceding year was impliedly repealed by the forty mill tax limit law (initiative No. 94, Rem. 1935 Sup., § 11238-1a [P.C. § 6882-77b]), and that there is now no law authorizing the seventh-year levy; or, if the levy be yet authorized, it must be imposed within the limits provided in the forty mill limit law.
Under the forty mill limit law, the normal levy for state purposes is restricted to two mills to be used exclusively for the support of the state institutions of higher learning, with a proviso authorizing an additional levy for payment of interest and principal of general obligation bonds of the state. If the questioned item in the levy is controlled by the forty mill limit law, the state levy is in excess of the limit and, to the extent of the excess, illegal.
[1] A better understanding of the provisions of Rem. Rev. Stat., § 11223 [P.C. § 6882-71], will be had by reference to other provisions of the tax structure of the state and the constitutional authority underlying it.
Rem. Rev. Stat., § 11220 [P.C. § 6882-68], provides for the organization of county boards of equalization and regulates their procedure. The county assessor *Page 590 
is required to keep an accurate record of the proceedings of the board and to correct the assessment rolls in accordance with changes made by the board, after which he is to make duplicate abstracts of the corrected values and forward one copy to the state board of equalization on or before the first Monday in August next following the meeting of the county board.
By the terms of Rem. Rev. Stat., § 11222 [P.C. § 6882-70], the state tax commission is constituted the state board of equalization. It is made the duty of this board to meet annually on the first Tuesday in September and to examine and compare the returns of the assessment of the property of the several counties in the state as shown by the returns of the county assessors. The board is then required to proceed to equalize the county valuations,
". . . so that each county in the state shall pay its due and just proportion of the taxes for state purposes for such assessment year, according to the ratio the valuation of the property in each county bears to the total valuation of all property in the state.
"First. They shall classify all property, real and personal, and shall raise and lower the valuation of any class of property in any county to a value that shall be equal and uniform, so far as possible, in every part of the state, for the purpose of ascertaining the just amount of tax due from each county for state purposes."
The state board, after equalizing the county valuations, is required to levy the state taxes authorized by law, and
". . . shall apportion the amount of tax for state purposes levied by the board, among the several counties, in proportion to the valuation of the taxable property of the county for the year as equalized by the board."
Within three days after the completion of its duties, *Page 591 
the president and secretary of the board are required to certify to the state auditor a record of its proceedings, including the tax levies for state purposes and the apportionment thereof to the counties.
Within three days after the receipt of the certificate of the levies made by the state board and the apportionment thereof among the counties, the state auditor is required by Rem. Rev. Stat., § 11223 [P.C. § 6882-71], quoted above, to transmit to each county assessor a transcript of the proceedings of the state board, specifying the amount to be levied and collected by the several counties for state purposes, and also to certify to each county assessor the amount due to each state fund and unpaidfrom such county for the seventh preceding year and suchdelinquent state taxes shall be added to the amount levied forthe current year. The state auditor is then to close the account of the county for the seventh preceding year and charge the amount of the delinquency to the tax levy for the current year.
Rem. Rev. Stat., § 11238 [P.C. § 6882-77], provides:
"For the purpose of raising revenue for state, county and other taxing district purposes, the board of county commissioners of each county at its October session . . . shall levy taxes on all the taxable property in the county or district, as the case may be, sufficient for such purposes; provided, that unless and until otherwise provided by law, the state tax shall not exceed the amount levied by the state board of equalization; . . ."
So, then, the process by which the state tax becomes a specific charge upon the property within the county is, first, by the levying of a lump sum against the county by the state board of equalization, and, later, the spreading of this amount on the tax roll of the county through a levy made by the board of county commissioners. *Page 592 
It is to be noted with respect to the seventh-year delinquency that no action is taken by the levying authority of either the state or county. The state auditor ascertains from his books the amount due the state from the county for the seventh preceding year and certifies it to the assessor, who spreads it on the roll for the current year. If the term "levy" may be properly used at all with respect to the seventh-year delinquency, it is a levy having its foundation not in any act of the levying boards but in the statutory mandate imposing a ministerial duty upon the state auditor and county assessor. It may be called an accounting process for the collection of money already owing by the property and inhabitants of the county to the state. The delinquency for the seventh preceding year is a subsisting tax obligation of the county to the state.
Art. XI, § 9, of the state constitution is as follows:
"No county, nor the inhabitants thereof, nor the property therein, shall be released or discharged from its or their proportionate share of taxes to be levied for state purposes, . .. "
There is here evinced a purpose to preserve the integrity of state levies by forbidding the release or discharge of any county from its obligation to contribute its proportionate share of taxes for state purposes. The seventh-year delinquency remains a charge against the county, "the inhabitants thereof," and "the property therein," incapable of release or discharge, except by payment of the full sum to the state.
This delinquency is not a debt of the county in the sense of an obligation that would sustain a suit for a money judgment against the county government. Its obligation is against the territorial county, its inhabitants, and property, rather than against the county government. The term "county" may have different meanings according to the relation in which it is used. *Page 593 
It may mean the corporate government of the county, a territorial subdivision of the state, or the inhabitants of this subdivision. The expression "No county, nor the inhabitants thereof, nor the property therein," used in the constitution, would seem to imply the territorial, rather than the governmental, county. There is imposed a duty, charge, or obligation upon the inhabitants and property of the county to make contribution to the state government, rather than a financial charge against the corporate county government. The governmental obligation of the county is to spread and collect the tax and remit it when collected to the state, but the county government, as such, is not responsible for the default in payment of the individual taxpayer.
It would seem, then, that the provisions of Rem. Rev. Stat., § 11223 [P.C. § 6882-71], are but a process for the collection, in the current year, of the tax already due from the property and inhabitants of the county to the state funds. The tax burden of the county is not increased by the inclusion of this delinquency in the current levy, because it is a subsisting tax.
It is true that the inclusion of the amount, when spread anew, becomes a specific burden on the individual properties within the county, including properties that have already paid the seventh-year tax. But since the aggregate property of the county remains burdened with the delinquency, every unit of it is subject to a contribution to liquidate the burden.
The cases of Denny v. Wooster, 175 Wn. 272,27 P.2d 328; Walker v. Wiley, 177 Wn. 483, 32 P.2d 1062; and Lovev. King County, 181 Wn. 462, 44 P.2d 175, cited by appellant, are not in point here. Those cases had relation to new levies made for the current purposes of government. Neither the first nor second initiative can be construed as intending to disable the state from collecting taxes already levied. The *Page 594 
purpose of those laws was to limit the assessing bodies of the state and its governmental subdivisions to the rates of levy therein specified. The initiatives did not purport to disturb the existing machinery for the collection of taxes, their only purpose being to superimpose upon the existing tax structure specific limitations with respect to the levy of future taxes for the current purposes of government.
It is our opinion that the provision of § 11223 [P.C. § 6882-71] in relation to the seventh-year delinquency is not repealed by initiative No. 94, nor is it a new levy in the sense that it is included within the limitations of the initiative.
The judgment of the trial court is, accordingly, affirmed.
TOLMAN, HOLCOMB, BEALS, and BLAKE, JJ., concur.